Citation Nr: 1620824	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claims of entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  He died in February 2005, and the appellant seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the appellant's substantive appeal (VA Form 9) received in July 2014, she requested a hearing at a local VA office.  Notice of the hearing was sent to the appellant in February 2015.  However, she failed to report for the hearing.  In correspondence in December 2015, the appellant stated that she did not receive notification of the hearing due to relocating.  She provided an updated address and requested a Board videoconference hearing.  

A review of the claims file reveals that notice of the hearing was not sent appellant's correct address.  On remand, a Board videoconference hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board videoconference hearing.  She should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




